Citation Nr: 1534938	
Decision Date: 08/14/15    Archive Date: 08/20/15

DOCKET NO.  12-04 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1. Entitlement to an initial rating in excess of 20 for left shoulder post-operative degenerative joint disease.

2. Entitlement to an initial rating in excess of 10 for right hip degenerative joint disease.


ATTORNEY FOR THE BOARD

Brandon A. Williams, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from November 1999 to October 2008. 

These matters are before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the Denver, Colorado RO, which in pertinent part denied service connection for right and left knee disabilities, granted service connection for left shoulder post-operative degenerative joint disease at 20 percent disabling, and granted service connection for right hip degenerative joint disease at 10 percent disabling. While the Veteran initiated an appeal as to other claims, he explicitly limited his substantive appeal to the issues listed above. These matters were remanded in October 2014 by the Board for medical examinations/opinions and further development. A review of the record shows that the RO has complied with all remand instructions by providing a VA examination in January 2015 and issuing a supplemental statement of the case.

In a February 2015 rating decision, the RO subsequently granted the Veteran's claim for service connection for a bilateral knee condition. As such, the Board will discuss the remaining claims on appeal.


FINDINGS OF FACT

1. The Veteran's post-operative degenerative joint disease of the left shoulder has been manifested by painful motion with flexion to 90 degrees, abduction to 80 degrees, external rotation to 50 degrees, internal rotation to 55 degrees with recurrent dislocation of the scapulohumeral joint with frequent episodes and guarding of all left arm movements.

2. The Veteran's right hip has been manifested by limitation of motion with flexion to 100 degrees, extension to 30 degrees, abduction to 35 degrees, adduction to 20 degrees, external rotation to 45 degrees, and internal rotation to 25 degrees, without ankylosis, flail joint, or impairment of the femur.



CONCLUSIONS OF LAW

1. The criteria for a rating of 30 percent, and no higher, for left shoulder post-operative degenerative joint disease have been met. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.13, 4.40, 4.45, 4.71a, Diagnostic Codes 5201.

2. The criteria for a rating in excess of 10 percent for degenerative joint disease of the right hip have not been met. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.13, 4.40, 4.45, 4.71a, Diagnostic Codes 5010, 5250-5255.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice was provided in December 2008. 

This appeal arises from the Veteran's disagreement with initial evaluations following the grant of service connection for bilateral hearing loss disability and plantar fasciitis of the right foot. Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

VA has a duty to assist the Veteran in the development of the claims. The claims file includes medical records and the statements of the Veteran in support of his claims. The Board has considered the statements and perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims for which VA has a duty to obtain.  

VA examinations were obtained in December 2014 and October 2009. When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). The Board finds that the Veteran has been afforded adequate VA examinations. The report includes clinical examinations, diagnostic testing, and the Veteran's reported symptoms. The reports provide findings relevant to the criteria for rating the disability at issue. Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008), Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012) (citing Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012).  Martinak v. Nicholson, 21 Vet. App. 447 (2007).

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claims. Essentially, all available evidence that could substantiate the claims has been obtained. 

Rating Disabilities in general

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2014). When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. Id. § 4.3. 

Further, a disability rating may require re-evaluation in accordance with changes in a Veteran's condition. It is thus essential in determining the level of current impairment that the disability is considered in the context of the entire recorded history.  Id. § 4.1. Nevertheless, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994). The Board notes that staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. Hart v. Mansfield, 21 Vet. App. 505 (2007).

Left Shoulder

For the period on appeal, the Veteran's left shoulder disability was rated as 20 percent disabling under Diagnostic Code 5201 for post-operative degenerative joint disease of the left shoulder. Diagnostic Code 5201 pertains to limitation of motion of the arm. When motion of the arm is limited at the shoulder level, it is rated 20 percent for the major shoulder and 20 percent for the minor shoulder; limitation of motion of the arm midway between the side and shoulder level is rated as 30 percent for the major shoulder and 20 percent for the minor shoulder; limitation of motion of the arm to 25 degrees from the side is rated as 40 percent for the major shoulder and 30 percent for the minor shoulder. 38 C.F.R. § 4.71a, Diagnostic Code 5201.  

Diagnostic Code 5201 provides for a minimum rating of 20 percent. 

An October 2009 medical examination notes that the Veteran's left shoulder with no swelling, mild tenderness to palpation anteriorly and posteriorly. There is mild instability. There is mild muscular atrophy over the left deltoid and suprascapular muscles due to disuse. Left shoulder and arm muscular strength is 5/5 except for the left deltoid and suprascapular muscles which is 4/5. Active and passive range of motion with repetition shows discomfort at the end of the following ranges of motion. The examination reflects left shoulder flexion 0 to 90 degrees, extension 0 to 40 degrees, abduction 0 to 90 degrees, extension 0 to 50 degrees, external rotation 0 to 60 degrees, internal rotation 0 to 55 degrees.

A December 2014 medical examination reflects the Veteran did not report that flare-ups impact the function of his left shoulder. During the examination the Veteran stated he cannot rotate his left shoulder joint internally or externally to wash his back, crawl, swim or lift. The examination reflects the Veteran's left shoulder range of motion with flexion 0 to 130, abduction 0 to 90, external rotation 0 to 50, and internal rotation 0 to 85. The examination notes evidence of pain with weight bearing and objective localized tenderness or pain on palpation. The examination further reflects additional functional loss on repetitive testing with flexion 0 to 110, abduction 0 to 80, extension rotation 0 to 70, and internal rotation 0 to 70. The examination noted the Veteran has muscle atrophy, reduction in muscle strength, no ankylosis, left shoulder instability suspected, with history of mechanical symptoms, and history of recurrent dislocation.

The Board has considered whether a rating in excess of 20 percent under 5201 is appropriate, and finds that an evaluation of 30 percent, and no higher, is warranted in this case. Taking the Veteran's left shoulder condition limitation, muscle atrophy, instability, and recurrent dislocation, the Board finds the Veteran's left shoulder disability most closely approximates arm limitation midway between side and shoulder level of the major shoulder. As such, an evaluation of 30 percent based on limitation of motion is warranted.

Right Hip

Service connection for degenerative joint disease of the right hip was granted in a May 2009 rating. The right hip has been rated as 10 percent disabling throughout the claims period under Diagnostic Code 5010, arthritis due to trauma.

As a preliminary matter, the Board notes that the Veteran's right hip has never manifested ankylosis. X-rays taken throughout the claims period have not demonstrated a flail joint or impairment of the femur (to include fractures or malunion). The December 2014 VA examiner specifically found that these conditions were not present, and the Board finds that Diagnostic Codes 5250, 5254, and 5255 are not for application in this case. Instead, the Board must determine whether increased ratings are warranted for the Veteran's right hip disability under Diagnostic Codes 5251-5253 pertaining to limitation of motion and impairment of the thigh.

Normal ranges of motion of the hip are for hip flexion from 0 degrees to 125 degrees and hip abduction from 0 degrees to 45 degrees. 38 C.F.R. § 4.71, Plate II. Limitation of motion of the hip or thigh may be rated under Diagnostic Code 5250 (ankylosis of the hip), Diagnostic Code 5251 (limitation of extension), 5252 (limitation of flexion), or Diagnostic Code 5253 (impairment of the thigh). 

Diagnostic Code 5251 provides a 10 percent disability rating for limitation of extension of the thigh that is limited to 5 degrees. 38 C.F.R. § 4.71a.

Diagnostic Code 5252 provides ratings based on limitation of flexion of the thigh. A 10 percent disability rating is for flexion of the thigh that is limited to 45 degrees; a 20 percent rating is for flexion of the thigh that is limited to 30 degrees; a 30 percent rating is for flexion of the thigh that is limited to 20 degrees; and a 40 percent rating is for flexion of the thigh that is limited to 10 degrees. Id.

Under Diagnostic Code 5253, impairment of the thigh may be rated based on limitation of abduction, limitation of adduction, or limitation of rotation. A 10 percent rating will be assigned for limitation of rotation where the individual cannot toe-out more than 15 degrees on the affected leg, or for limitation of adduction where the individual cannot cross the legs. A 20 percent rating will be assigned for limitation of abduction where there is motion lost beyond 10 degrees. Id.

The December 2014 VA examination reflects the Veteran's right hip with flexion 0 to 100 degrees, extension 0 to 30 degrees, abduction 0 to 45 degrees, adduction 0 to 20 degrees, external rotation 0 to 45 degrees, internal rotation 0 to 25 degrees, no pain with weight bearing, and evidence of localized tenderness.

The October 2009 VA examination reflects the Veteran's right hip with no swelling, tenderness, or instability. Active and passive range of motion with repetition and no discomfort with the following ranges of motion: flexion 0 to 125 degrees, extension 0 to 30 degrees, abduction 0 to 45 degrees, adduction 0 to 25 degrees, internal rotation 0 to 40 degrees, external rotation 0 to 60 degrees.

As the objective medical evidence does not reflect the Veteran with limitation of extension of the thigh that is limited to 5 degrees, a rating under DC 5251 is not warranted.

As the Veteran's limitation of flexion of the thigh is not limited to 45 degrees or less, a rating under DC 5252 is not warranted.

Additionally, the record does not reflect that the Veteran is unable to toe-out more than 15 degrees or that he is unable to cross his legs. As such a rating under DC 5253 is not applicable.

Based on the above, a rating in excess of 10 percent is not warranted for the Veteran's degenerative joint disease of the right hip.

The Board has considered whether there is any other schedular basis for granting a higher rating other than discussed above, but has found none. In addition, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable because the preponderance of the evidence is against the claims for increased ratings. 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21.

Extraschedular 

Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical. See Fisher v. Principi, 4 Vet. App. 57, 60 (1993). An extra-schedular disability rating would be warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards. See Thun v. Peake, 22 Vet. App. 111 (2008). 38 C.F.R. § 3.321(b)(1).

The Board finds that the symptoms associated with the Veteran's right hip and left shoulder disabilities are specifically contemplated within the diagnostic codes. In short, the rating criteria reasonably describe the Veteran's right hip and left shoulder symptomatology.

Moreover, the evidence does not reflect that the Veteran's disability has met the second prong of Thun (i.e. marked interference with employment or frequent periods of hospitalization). The Board determines that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted. 

Total rating for compensation purposes based on individual unemployability (TDIU)

Finally, the Board is cognizant of the ruling of the Court in Rice v. Shinseki, 22 Vet. App. 447 (2009). In Rice, the Court held that a claim for a total rating based on individual unemployability due to service-connected disability, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating. The record does not indicate that the Veteran has been unable to maintain substantial gainful employment specifically due to his right hip and/or his left shoulder. Thus, the issue of entitlement to TDIU has not been reasonably raised by the record.



ORDER

Entitlement to an initial rating of 30, and no higher, for left shoulder post-operative degenerative joint disease, is granted.

Entitlement to an initial rating in excess of 10 for right hip degenerative joint disease is denied.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


